NUMBER 13-13-00394-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JOSE DAVID CONTRERAS,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 299th District Court
                    of Travis County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      Appellant, Jose David Contreras, has filed a notice of appeal with this Court from

his conviction in trial court cause number D-I-DC-08-207105 in the 299th District Court of

Travis County, Texas. His appeal was transferred to this Court from the Third Court of

Appeals by order of the Texas Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a)

(West Supp. 2011) (delineating the jurisdiction of appellate courts); TEX. GOV'T CODE ANN.
§ 73.001 (West 2005) (granting the supreme court the authority to transfer cases from

one court of appeals to another at any time that there is “good cause” for the transfer).

The trial court's certification of the defendant's right to appeal shows that the defendant

has waived the right of appeal. See TEX. R. APP. P. 25.2(a)(2).

       On August 12, 2013, we ordered appellant's counsel, Alexander L. Calhoun, to,

within thirty days, review the record and advise this Court as to whether appellant has a

right to appeal. See id. R. 44.3, 44.4. Counsel responded to this Court's order by filing

a motion identifying potentially substantive reasons for appeal. Counsel requests that

the Court defer dismissal of the appeal for thirty days to afford him the opportunity to

persuade the trial court to modify the certificate of right to appeal.

       Therefore, we ABATE this appeal and REMAND this cause to the trial court for a

hearing to determine whether the appellant has the right of appeal. We further direct the

trial court to issue findings of fact and conclusions of law regarding these issues. The

trial court's amended certification, if any, and any orders it enters shall be included in a

supplemental clerk's record. The trial court is directed to cause the supplemental clerk's

record to be filed with the Clerk of this Court within thirty days of the date of this order.

Should the trial court require more time to comply with the directions of this Court, it shall

request an extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                          PER CURIAM




                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of October, 2013.




                            3